      Case 7:17-cv-08943-CS-JCM Document 675 Filed 01/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,
 SPRING VALLEY BRANCH; JULIO
 CLERVEAUX; CHEVON DOS REIS; ERIC
 GOODWIN; JOSE VITELIO GREGORIO;
 DOROTHY MILLER; HILLARY MOREAU;
 and WASHINGTON SANCHEZ,                                    17 Civ. 8943 (CS) (JCM)

                              Plaintiffs,

              v.

 EAST RAMAPO CENTRAL SCHOOL
 DISTRICT and MARYELLEN ELIA, IN HER
 CAPACITY AS THE COMMISSIONER OF
 EDUCATION OF THE STATE OF NEW
 YORK,

                              Defendants.



    DECLARATION OF COREY A. CALABRESE IN SUPPORT OF PLAINTIFFS’
   OBJECTION TO THE REPORT AND RECOMMENDATION OF MAGISTRATE
  JUDGE MCCARTHY DATED DECEMBER 29, 2020 CONCERNING PLAINTIFFS’
              MOTION FOR ATTORNEYS’ FEES AND COSTS

       I, Corey A. Calabrese, declare as follows:

       1.          I am an associate of Latham & Watkins LLP, 885 Third Avenue, New York, NY

10022, co-counsel for Plaintiffs with the New York Civil Liberties Union Foundation in the

above-captioned matter. I am a member in good standing of the bar of the State of New York

and this Court.

       2.          I respectfully submit this declaration in support of Plaintiffs’ Objection to the

Report and Recommendation of Magistrate Judge McCarthy dated December 29, 2020

concerning Plaintiffs’ Motion for Attorneys’ Fees and Costs. I have personal knowledge of the

facts and circumstances set forth herein.
      Case 7:17-cv-08943-CS-JCM Document 675 Filed 01/12/21 Page 2 of 2




       3.      Attached as Exhibit A is a true and correct copy of the transcript of proceedings

held before Magistrate Judge Judith C. McCarthy on September 20, 2018.

       4.      Attached as Exhibit B is a true and correct copy of an email dated March 20, 2019

from Adam Adler to Plaintiffs’ counsel.




Dated: January 12, 2021                            Respectfully submitted,


                                                   /s/ Corey A. Calabrese
                                                   Corey A. Calabrese




                                              2
